MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                                     FILED
Memorandum Decision shall not be regarded                                 May 10 2018, 10:46 am
as precedent or cited before any court except
for the purpose of establishing the defense of                                  CLERK
                                                                            Indiana Supreme Court
                                                                               Court of Appeals
res judicata, collateral estoppel, or the law of                                 and Tax Court

the case.


ATTORNEY FOR APPELLANT                                        ATTORNEYS FOR APPELLEE
Tyler D. Helmond                                              Curtis T. Hill, Jr.
Voyles Vaiana Lukemeyer Baldwin & Webb                        Attorney General of Indiana
Indianapolis, Indiana
                                                              George P. Sherman
                                                              Deputy Attorney General
                                                              Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Durell T. Crain,                                              May 10, 2018
Appellant-Defendant,                                          Court of Appeals Case No.
                                                              49A02-1710-CR-2299
        v.                                                    Appeal from the Marion
                                                              Superior Court
State of Indiana,                                             The Honorable Lisa F. Borges,
Appellee-Plaintiff                                            Judge
                                                              Trial Court Cause No.
                                                              49G04-1610-F3-40031



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1710-CR-2299 | May 10, 2018                 Page 1 of 6
                                             Case Summary
[1]   Durell T. Crain appeals his conviction for level 3 felony kidnapping, arguing

      that the evidence is insufficient to support it. Concluding that the evidence is

      sufficient, we affirm.


                                 Facts and Procedural History
[2]   On October 9, 2017, Crain called his sixty-two-year-old cousin Freddie Hollis

      to find out his plans for the day. Hollis said that he was going to a friend’s

      house south of downtown Indianapolis. Crain asked if he could go with Hollis,

      and Hollis agreed. Hollis drove his truck to Crain’s house at 12th Street and

      Arlington Avenue, picked him up, and drove them to Hollis’s friend’s house.


[3]   While there, Hollis observed that Crain appeared intoxicated and started

      “talking crazy for no reason.” Tr. Vol. 2 at 64. Hollis was embarrassed by

      Crain’s behavior. At one point, a gun fell out of Crain’s pocket. Hollis decided

      it was time to leave. Hollis was upset that Crain had a gun and did not want

      him to get in his truck. However, Hollis did not want to leave Crain stranded,

      so he allowed Crain to come with him.


[4]   As Hollis was driving, he expressed his displeasure with Crain’s behavior.

      Crain took his gun out of his pocket and said that he was tired of Hollis “getting

      on his case.” Id. at 68. Hollis asked Crain, “What are you doing? You

      threaten me with a gun now?” Id. Hollis pulled over and repeatedly asked

      Crain to get out of his truck, but Crain would not comply. Hollis continued

      driving, but stopped again near 21st Street and Arlington Avenue and asked

      Court of Appeals of Indiana | Memorandum Decision 49A02-1710-CR-2299 | May 10, 2018   Page 2 of 6
      Crain to get out of the truck. Crain would not get out. Hollis told

      Crain that Hollis was going to drive to Hollis’s home.


[5]   At 30th Street and Franklin Road, Crain said, “Let me out right here at the

      light.” Id. at 71. Hollis pulled over, but Crain still would not get out. Hollis

      continued to drive to his home. As they approached 36th Street and Post Road,

      Crain called his mother and told her, “Freddie go kill me. He goes to kill me,

      mom. He gonna kill me. I know he is. I know he is.” Id. at 72. Crain still had

      his gun out. Suddenly, Crain fired the gun. Hollis believed that he had been

      shot. Hollis put the truck in park and jumped out to see if he had been injured.

      When Hollis turned back toward the truck, he saw that Crain had “the gun

      pointed towards [him]” and that smoke was coming out of the barrel. Id. Crain

      told Hollis, “I ain’t going to your house. You take me to my mom’s.” Id.

      Hollis got back in the truck because he was “scared for [his] life.” Id. Crain

      kept the gun pointed at Hollis while Hollis drove Crain to his mother’s

      apartment. Id. at 73.


[6]   When Hollis arrived at Crain’s mother’s apartment, Crain would not get out of

      the truck. Hollis told Crain that he was going to call 911, and Crain finally

      exited the vehicle. However, when Crain saw Hollis actually calling 911, Crain

      ran back toward the truck waving his gun. Hollis drove away and finished his

      911 call at a gas station. During the investigation, police observed what

      appeared to be a bullet hole and bullet fragments in the dashboard of Hollis’s

      truck. Police obtained a search warrant for Crain’s home and found a firearm

      under the hood of a vehicle in a garage attached to Crain’s house.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1710-CR-2299 | May 10, 2018   Page 3 of 6
[7]   The State charged Crain with level 3 felony kidnapping, level 5 felony

      attempted battery by means of a deadly weapon, unlawful possession of a

      firearm by a serious violent felon, and with being an habitual offender. A jury

      acquitted Crain of the attempted battery charge but found him guilty of the

      remaining charges and of being an habitual offender. The trial court sentenced

      Crain to an aggregate term of thirty-two years. This appeal ensued.


                                     Discussion and Decision
[8]   Crain challenges the sufficiency of the evidence to support his kidnapping

      conviction. In reviewing a claim of insufficient evidence, we do not reweigh the

      evidence or judge the credibility of witnesses, and we consider only the

      evidence that supports the judgment and the reasonable inferences arising

      therefrom. Bailey v. State, 907 N.E.2d 1003, 1005 (Ind. 2009). “We will affirm

      if there is substantial evidence of probative value such that a reasonable trier of

      fact could have concluded the defendant was guilty beyond a reasonable

      doubt.” Id.


[9]   To convict Crain of level 3 felony kidnapping, the State was required to prove

      beyond a reasonable doubt that Crain, while armed with a deadly weapon, did

      knowingly remove Hollis by force or threat of force from one place to another.

      Ind. Code § 35-42-3-2(a), -(b)(2)(A); Appellant’s App. Vol. 2 at 141. Crain

      contends that there “was insufficient evidence below for a reasonable trier of

      fact to find the knowing or intentional use of force or threat of force connected

      with the removal of [Hollis] to a different location.” Appellant’s Br. at 9. We

      disagree.
      Court of Appeals of Indiana | Memorandum Decision 49A02-1710-CR-2299 | May 10, 2018   Page 4 of 6
[10]   While Hollis was driving, Crain took his gun out of his pocket. As they

       approached 36th Street and Post Road, Crain called his mother. Hollis heard

       Crain tell his mother that he thought Hollis was going to kill him. Then, Hollis

       heard the gun fire. Hollis was afraid Crain had shot him, so he stopped the

       truck and jumped out to see if he was injured. Hollis then saw Crain pointing

       the smoking gun at him. Crain told Hollis, “I ain’t going to your house. You

       take me to my mom’s.” Tr. Vol. 2 at 72. Hollis was “scared for [his] life,” so

       he got back in the truck and drove Crain to his mother’s apartment. Id. Even

       then Crain kept his gun pointed at Hollis. Id. at 73. This constitutes substantial

       evidence of probative value such that a reasonable trier of fact could conclude

       that Crain knowingly or intentionally used force or the threat of force to remove

       Hollis to a different location. Crain’s argument is merely an invitation to

       reweigh the evidence, which we must decline. Accordingly, we affirm his

       kidnapping conviction. See Sears v. State, 668 N.E.2d 662, 670 (Ind. 1996)

       (rejecting Sears’s contention that victim voluntarily accompanied him and

       concluding that evidence showing that Sears pulled out his gun and told victim

       to keep driving and would not let her get out of the vehicle was sufficient to

       support kidnapping conviction).1




       1
         In his reply brief, Crain cites J.D.Z. v. State, 785 N.E.2d 1158, 1161 (Ind. Ct. App. 2003), trans. denied, in
       which another panel of this Court reversed J.D.Z.’s conviction for kidnapping based on insufficient evidence
       that he controlled the victim’s vehicle by force or threat of force. That case is readily distinguishable because
       J.D.Z. never made any threats to the victim to continue driving him around town and did not display any
       weapons. Id. Here, Crain pointed his gun at Hollis and told him to take Crain to Crain’s mother’s home.



       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-CR-2299 | May 10, 2018                   Page 5 of 6
[11]   Affirmed.


       Bailey, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1710-CR-2299 | May 10, 2018   Page 6 of 6